SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53029 WESTMOUNTAIN ALTERNATIVE ENERGY, INC. (Exact Name of Issuer as specified in its charter) . Colorado 26-1315585 (State or other jurisdiction (IRS Employer File Number) of incorporation) oardwalk, Suite 202 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 223-4499 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, August 8, 2014 was 9,106,250. FORM 10-Q WestMountain Alternative Energy, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets (Unaudited) at June 30, 2014 and December 31, 2013 3 Statements of Operations (Unaudited) for the three and six months ended June 30, 2014 and 2013 4 Statements of Cash Flows (Unaudited) for the six months ended June 30, 2014 and 2013 5 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 Item 4T. Controls and Procedures 10 PART IIOTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to West Mountain Alternative Energy, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Alternative Energy, Inc. Balance Sheets (Unaudited) June 30, December 31, Assets Cash $ $ Certificates of deposit Accounts receivable, related party - Income tax receivable Prepaid expenses and other assets Property and equipment, net Deferred tax asset Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Indebtedness to related parties Accrued liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $.10 par value; 1,000,000 shares authorized, - - -0- shares issued and outstanding for 2014 and 2013 Common stock, $.001 par value; 100,000,000 shares authorized, 9,106,250 shares issued and outstanding 2014 and 2013 Additional paid-in-capital Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 WestMountain Alternative Energy, Inc. Statement of Operations (Unaudited) For the three and six months ended June 30, 2014 and 2013 For the three months ended For the six months ended June 30, June 30, Revenue: Management fees, related parties $
